Citation Nr: 1726115	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for spondylolisthesis L5-S1. 

2.  Entitlement to service connection for a low back disorder, to include spondylolisthesis and a herniated disc.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for bilateral foot pain and burning.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2009 rating decision denied service connection for the eye, feet, and back disorders listed above.  In July 2010, the Veteran submitted a correspondence stating he wanted to open a claim for the disorders denied in the August 2009 rating decision.  The Board construes this as a notice of disagreement with the August 2009 rating decision.  Thus, the claims were already on appeal at the time of the March 2011 rating decision, which denied the application to reopen the claims.

New evidence was received by VA in October 2013 and November 2013.  While the evidence was not previously considered by the agency of original jurisdiction (AOJ), it is cumulative of evidence already of record at the time of the last AOJ adjudication.  The new evidence merely reiterates the Veteran's complaints of chronic back pain due to injury in service and treatment for low back disorders, and it is duplicative of previous evidence in the file with respect to the service Medical Review Board's discharge findings.  Thus, the Veteran's stated request to have the case remanded to the AOJ for consideration is not applicable.

The Board notes that the Veteran originally filed service connection claim for spondylolisthesis and a herniated disc.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as reflected on the title page.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for spondylolisthesis was denied by the RO in a July 1986 rating decision, for which an appeal was not perfected. 

2. Subsequent to the July 1986 rating decision, VA associated with the claims file official service department records, relevant to the issue of pre-existence of the low back disorder, that existed and had not been associated with the claims file when VA first decided the claim. 

3.  A bilateral foot disorder was not manifest in service and is not attributable to service.

4.  A bilateral eye disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The July 1986 RO decision denied service connection for spondylolisthesis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The May 1986 claim (July 1986 decision) of service connection for spondylolisthesis is reconsidered.  38 C.F.R. § 3.156(c) (2016).

3.  A bilateral eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2017 brief, the Veteran's representative indicates VA should consider affording the Veteran a VA examination, if appropriate, on the eye and bilateral foot disorder claims.  The representative cites McLendon v. Nicholson's criteria for determining when a VA examination is required.  20 Vet. App. 79 (2006).  The Board finds that comprehensive examinations are not necessary to render a decision under the circumstances of this case.

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

With respect to each claim, there is no indication of possible relationships between the in-service events or complaints and the current disorders.  The Veteran's statements that his disabilities began in service are merely conclusory.  The Veteran's wife does not assert that his foot disorder is related to service or began in service.  Although the McLendon threshold is low, it has not been met here. 

Otherwise, neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In July 1986, the RO denied the Veteran's claim of service connection for spondylolisthesis.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  Although the Veteran contends he did not receive notice of the denial, the record shows that on July 15, 1986 a notice was mailed to the Veteran's address of record.  The presumption of regularity attaches to this action, which states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  The Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).  In this case, there is only the assertion of nonreceipt.  Accordingly, the presumption of regularity has not been rebutted and the July 1986 rating decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The July 1986 rating decision denied service connection for spondylolisthesis on the basis that the nature of his back condition "compels a conclusion that it existed prior to service," and that, in the absence of any specific trauma, the back condition was not aggravated during service.  

At the time of the July 1986 rating decision, the evidence of record consisted of service treatment records showing a medical discharge due to spondylolisthesis that the medical board found to pre-exist service and not to have been aggravated by service.  Service treatment records also show a rebuttal from the Veteran.  The record also contained the Veteran's lay statements associated with his claim, which reported that a "slipped disc" happened while he was in service.

Since the July 1986 rating decision, private medical records and VA medical records were associated with the file.  The private records showed a current anterolisthesis L5-S1with bilateral foraminal stenosis.  No focal disc protrusion or herniation was seen.  Chronic back pain and spondylosis notations were present in the VA treatment records, as were notations of a history of herniated discs.  A January 2009 lay statement from the Veteran's wife attested to back pain since an injury at Camp Pendleton as did the Veteran in his claim for compensation.  Most significantly, a September 1972 Report of Medical History was associated with the record in October 2013.  This record is relevant to the issue of whether the Veteran's back disorder pre-existed service.  Moreover, it is an official service department record that existed and had not been associated with the claims file when VA first decided the claim.  Accordingly, the May 1986 claim of slipped discs is reconsidered, rather than reopened.  38 C.F.R. § 3.156(c).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Lay evidence is generally competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of Service Connection Claims

A.  Eye disorder

The Veteran's claim for compensation stated as his disability that his "eyes [were] exposed to gas in the military."  Indeed, service treatment records show treatment in February 1974 for shallow burns of the bilateral cornea due to the Veteran's eyes being splashed with gasoline.  At a recheck of the eye 6 days later, the corneas appeared clear.  No other treatment for the eyes was shown in service.

The Board notes that one of the service records pertaining to treatment for gasoline exposure has a handwritten date of February 1973.  The Board finds this to be erroneous.  The date stamp on this record and others also reporting the treatment for this incident all show 1974 and all appear to be consistent with treatment in a short period of time.  In light of this, the Board finds the date stamps more accurate than the handwritten notation.

Post-service, there were no eye disorders (other than refractive error of the eye for which service connection is not available) shown in the treatment records at the time the Veteran filed his claim of compensation in December 2008.  Later, March 2012 VA treatment records were associated with the record showing complaints that the Veteran's eyes water when watching TV or reading.  The records further show that the Veteran complained of blurred vision and eye discomfort and that diagnoses of retinal hemorrhages, cataracts, dry eyes and refractive errors were rendered.  Apart from the refractive errors of the eye, the other disorders establish current disabilities.

Nonetheless, there is no evidence that indicates that these disorders are related to the gasoline splash in service.  The service incident occurred more than 35 years prior to the diagnosis of the current disorders.  The service treatment records show the corneas were clear and healed, and that the burns were shallow, affecting only the corneas.  The Veteran's lay statements do not specify a current disorder and they do not report continual symptoms since service.  Any statement by the Veteran or his wife that may be construed as a link between the in-service injury and the current disorders is not competent.  Such a link is not a matter than can be observed and described by a lay person and the Veteran does not appear to be reporting a contemporaneous medical opinion. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, if anything, there is an indication that these disorders are not related to the in-service injury.

Based on the foregoing, a preponderance of the evidence is against a finding that the Veteran's current eye disorders are related to the in-service injury to the eyes.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

B.  Bilateral Foot Pain and Burning

The Veteran claims that bilateral foot pain and burning either began in service or is due to service.  Service treatment records show that in September 1973, the Veteran sought treatment for painful feet.  A warm soak was prescribed and he was advised to buy proper fitting boots.  No other complaints about, or treatment for, his feet were noted in the record.

In his December 2008 claim for compensation, the Veteran asserts that foot ache and burning severely interfered with walking.  He reports that the disability began in January 1973, that treatment began in January 1973, and treatment ended in December 2008.

On this record, the first notation in the medical records of complaints about or treatment for a foot disorder post-service is in April 2010.  At that time the Veteran stated that his feet sometimes feel numb.  In October 2010 VA treatment, the Veteran was diagnosed with alcoholic neuropathy, metatarsalgia, and pes planus.  

Based on the foregoing, the Board finds that there is no indication of a link between the in-service single instance of a complaint of foot pain with the currently diagnosed disorders.  In that regard, the foot pain in service appears to be related to ill-fitting boots.  As there are no follow-up complaints, the Board concludes that the issue resolved.  In finding so, the Board places greater weight on the service treatment records than it does on the Veteran's claim that the current foot disorder began in January 1973.  The service treatment records were written recordings of the events at the time, rather than reports based upon 35 year old memory.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). 

The lay statements of the Veteran and his wife do not present credible evidence of a link between the current foot disorders and the single complaint of foot pain in service.  The Veteran's statements are too vague as to whether or not the foot pain continued from his initial complaint.  Moreover, the Veteran's statement that he was last treated for a foot disorder in 2008 is contradicted by the record, which shows he was not treated until 2010.  

The January 2009 statement from the Veteran's wife only references a current foot disorder.  It does not describe foot pain beginning in service and continuing thereafter.  Therefore it is not probative as to nexus.  

Based on the foregoing, a preponderance of the evidence is against a finding that the Veteran's current feet disorders are related to the in-service complaint of foot pain.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

ORDER

Service connection for an eye disorder is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

Remand for the low back disorder claim is warranted because the Board does not have enough information to decide the claim.  Specifically, the Board requires a medical opinion as to whether the Veteran's spondylolisthesis pre-existed service and whether it was permanently aggravated by service.  The service Medical Review Board proceedings and the 1986 rating decision conclude against the claim, however, there is a statement of rebuttal from the Veteran to the medical board proceedings which appears to be credible that argues against pre-existence.  The statement also indicates there may have been service aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from an appropriate professional on the following:

a.  Is it clear and unmistakable that the in-service manifestation of spondylolisthesis pre-existed service?

b.  Is it clear and unmistakable that any pre-existing spondylolisthesis was NOT permanently worsened by active service?

The evaluator is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

c.  If the disability is not determined to have clearly and unmistakably existed prior to service, is it at least as likely as not that the Veteran's current low back disorders are related to the in-service spondylolisthesis manifestations?

Prior to rendering the opinion, the evaluator should review the record, including the statement of rebuttal from the Veteran to the in-service Medical Review Board proceedings and a December 1974 service treatment record noting that the Veteran first injured his back in September 1974.  A rationale for all opinions must be provided.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


